Citation Nr: 1510620	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-32 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel







INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  He also had a prior period of active duty for training with the Army National Guard from September 1966 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 


FINDING OF FACT

The Veteran's hearing loss did not manifest during active service or within one year of separation, and is not related to any incident of service, including noise exposure or acoustic trauma.


CONCLUSION OF LAW

The criteria for service connection for hearing loss are not satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

A June 2010 letter provided all notice required under the VCAA.  It notified the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before the initial decision in this case and before subsequent de novo readjudication in the June 2010 statement of the case (SOC).  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

Concerning the duty to assist, the Veteran's service treatment records (STRs), including from the Fort Carson Base Hospital, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

An adequate VA examination and opinion were provided in July 2010.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination report is sufficient to make a fully informed decision on this claim, as it includes a review of the Veteran's medical history, the clinical findings made on examination, and an opinion with a supporting explanation that is consistent with the evidence of record and can be weighed against contrary opinions.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Accordingly, the examination and opinion are adequate for the purposes of this decision.  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. Analysis

The Veteran contends that his bilateral hearing loss was caused by noise exposure and acoustic trauma during active service.  In a May 2010 statement, the Veteran wrote that he fired 81mm and mortars without hearing protection and was treated in 1968 for "bleeding ears" at Ft. Carson.  He further stated that he had "been having hearing problems since [sic]."  For the following reasons, the Board finds that service connection is not established. 

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a), including sensorineural hearing loss as an organic disease of the nervous system, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, No. 13-0540 (Vet. App. 2015).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for the chronic diseases listed in § 3.309(a), including sensorineural hearing loss, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Impaired hearing is defined as a disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The July 2010 VA examination report reflects audiometric findings establishing the presence of a current hearing loss disability in both ears.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In-service noise exposure is also established.  The DD Form 214 shows that the Veteran's military occupational specialty (MOS) was as an indirect infantry fire crewman, 11C10.  Moreover, a July 1968 STR shows that the Veteran reported ringing in his ear after firing mortar rounds.  Thus, the evidence of record and the circumstances of the Veteran's service clearly establish noise exposure.  See 38 U.S.C.A. § 1154a (West 2014); 38 C.F.R. § 3.303(a) (2014); VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).   

While in-service noise exposure is established, the preponderance of the evidence shows that the Veteran's hearing loss is not related to such exposure or otherwise related to service.  In this regard, his hearing loss did not manifest during service and audiometric readings prior to and during active service all show normal hearing, including at separation.  Specifically, an August 1966 pre-induction examination reflects an audiogram showing puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-10 (0)
0 (10)
5 (10)
LEFT
0 (15)
5 (15)
0 (10)
-10 (0)
5 (10)

Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to units that have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The current definition of disabling hearing loss under 38 C.F.R. § 3.385 is based on ISO units.  The above audiogram therefore must be converted from ASA to ISO-ANSI units to enable comparison with contemporary units of measurement.  This means adding to the reported findings 15 decibels at the 500 dB level, 10 decibels at the 1000, 2000, and 3000 dB levels, and 5 decibels at the 4000 dB level.  The converted puretone thresholds are shown in the figures in parentheses.  As converted, the audiogram shows normal hearing.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157.

Shortly before the Veteran's separation from his period of active duty for training in February 1967, a January 1967 separation examination report reflects an audiogram showing puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
0 (10) 
-10 (0)
/
-5 (0)
LEFT
-10 (5)
-10 (0)
-5 (5)
/
5 (10)

Because it is dated prior to October 1967, this audiogram must also be converted from ASA to ISO-ANSI units.  The converted puretone thresholds are shown in the figures in parentheses.  As converted, the audiogram shows normal hearing at all puretone thresholds except at 500 Hertz in the right ear, which shows some degree of hearing loss.  See Hensley, 5 Vet. App. at 157.

A December 1967 periodic Army National Guard examination, which was performed in between the Veteran's period of active duty for training purposes and his period of active service, which commenced in May 1968, reflects an audiogram showing puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
10
5
5
5
5

This audiogram shows normal hearing at all frequencies in both ears.  Because it is dated after October 1967, it need not be converted.  

Separation examination reports dated in April 1969 and November 1969 include audiograms reflecting the same puretone threshold levels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

The audiograms show normal hearing in both ears at all recorded frequencies.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157, 159.

The Veteran indicated in a November 1969 report of medical history that he did not have a history of hearing loss. 

Accordingly, the Board finds that hearing loss did not manifest during the Veteran's period of active service.  Although there was one recording of 25 dB in the right ear at 500 Hertz shortly prior to the Veteran's separation from the period of active duty training, this alone does not show that hearing loss manifested in service when the puretone thresholds at all other frequencies were normal, and when the subsequent audiograms showed normal, and often improved hearing, at all frequencies.  There is also no indication of clinically significant threshold shifts, since in general the puretone thresholds remained almost the same or improved at many frequencies, and the Veteran's hearing was within normal limits during his period of active service.  

The Board finds the Veteran's assertion that he had hearing loss ever since service is not credible, and thus carries no weight.  In the May 2010 statement, he wrote that he experienced hearing loss since being treated for "bleeding ears" after firing mortars and 81mm at Ft. Carson in 1968.  While there is no mention of bleeding ears in the STRs, there is a July 1968 STR reflecting that the Veteran reported ringing in his left ear after firing mortars.  He stated that he usually experienced this symptom, but that it went away in fifteen minutes.  However, this time the ringing had been present for two hours.  The Veteran reported that he had been wearing ear plugs, according to the record.  On examination, the Veteran's left ear was dull, red, and swollen.  He was diagnosed with a "probably inflamed ear from [the] plug."  The Board notes that STR's dated in October 1966 and November 1966, during the Veteran's period of active duty for training, show treatment for ear infections (otitis media) of the left ear.  Subsequent STRs do not document further problems with ringing in the ears, and the Veteran has not stated that he continued to have ringing in the ears after this incident.  

The Board assumes that the Veteran's May 2010 statement regarding treatment for "bleeding ears" is in reference to the July 1968 STR, as there is no mention of bleeding ears in the STRs, and no other documentation of treatment for ear problems following the firing of mortar rounds.  Moreover, the Veteran's Ft. Carson hospital records are among the STRs, and the STR's otherwise appear complete.  Against this background, and given the similarity of the Veteran's May 2010 statement to the contents of the July 1968 STR, the Board assumes that the "bleeding ears" was in reference to this record, and that the Veteran simply misremembered the exact nature of his ear problems at the time.  

In any event, the Veteran clearly denied a history of hearing loss in the November 1969 report of medical history, and the November 1969 separation audiogram shows normal hearing.  Thus, as the Veteran's recent statement made in support of this claim directly conflicts with more probative evidence in the form of the contemporaneous STR's, the Board finds that it is not credible.  See Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant). 

There is also no evidence that the Veteran's hearing loss manifested to a compensable degree within one year of service separation.  The earliest documentation of hearing loss is a January 2006 VA treatment record, which was reported by the Veteran when he established care with the Sioux Falls VA Health Care System at this time.  While the Board may not rely on an absence of evidence in itself to find lay testimony not credible, here there is no evidence at all, including lay testimony, that the Veteran's hearing loss manifested within one year of service separation.  For the reasons discussed in the preceding paragraph, the Veteran's assertion that he has experienced hearing loss since he was treated for ear problems in 1968 is not credible, since he denied a history of hearing loss at separation and the separation audiogram was normal.  In order for the benefit-of-the-doubt rule to apply, there must be some "positive" evidence supporting the claim such that the doubt is "within the range of probability as distinguished from pure speculation or remote possibility."  38 C.F.R. § 3.102.  Accordingly, the Board finds that the Veteran's hearing loss did not manifest to a compensable degree within one year of service separation.  

Thus, as hearing loss was not noted during service (let alone shown to be chronic), and as the STR's rather show normal hearing, service connection may not be established for hearing loss as a chronic disease based on a chronicity in service or a continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b); Fountain, supra.  Service connection also is not established on a presumptive basis for hearing loss that manifests to a compensable degree within one year of separation, since the Board finds it did not manifest at this time, as discussed above.  See 38 C.F.R. §§ 3.307(a), 3.309(a).  

Finally, the preponderance of the evidence weighs against a medical nexus between the Veteran's current hearing loss disability and his period of service, including in-service noise exposure and the complaints of ringing in the ears.  In the July 2010 VA examination report, the examiner found that the Veteran's hearing loss was not related to military noise exposure because the induction and separation audiograms showed normal hearing.  The examiner also noted that the Veteran denied tinnitus.  In other words, the examiner's rationale indicates that hearing loss due to in-service noise exposure would have registered on audiograms at the time, and that because the audiograms showed normal hearing, the later onset of hearing loss was not related to military noise exposure.  This opinion is highly probative, as it represents the informed conclusion of a medical professional based on a review of the Veteran's medical history and the clinical findings made on examination, and is supported by sufficient explanation that is consistent with the evidence of record.  Therefore, it carries a lot of weight in the Board's determination.  See Caluza, 7 Vet. App. at 506. 

The Veteran's representative submitted a September 2013 statement that quotes excerpts from the Institute of Medicine's report, "Noise and Military Service: Implications for Hearing Loss and Tinnitus."  The quoted excerpts essentially support the examiner's opinion.  One excerpt states, in relevant part, that "[t]here is not sufficient evidence . . . to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of . . . noise exposure."  It further states that "based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  This excerpt, as quoted by the representative, supports the VA examiner's finding that the later development of hearing loss would not be related to in-service noise exposure when audiograms at the time are normal.  Another excerpt states that "in the absence of audiograms obtained at the beginning and end of military service, it is difficult or impossible to determine with certainty how much of a specific individual's hearing loss was acquired during military service."  This excerpt also suggests that some hearing loss would be recorded in audiometric readings during service, since a finding that hearing loss can have a delayed onset would mean that in-service audiograms would not be necessary to determine how much hearing loss was related to service, as by definition a delayed onset would mean that hearing was normal during service, and thus would not have been recorded in audiometric readings at the time.  If the hearing loss would not have been recorded in audiometric readings at the time anyway, then the absence of audiograms would not necessarily make a determination of how much hearing loss is related to service difficult or impossible.  In short, the excerpts quoted by the Veteran's representative do not conflict with the examiner's opinion, and if anything are consistent with it.

Because the Veteran is not shown to have a medical background or medical expertise in the areas of ear or auditory issues, his unsupported assertion that his current hearing loss is related to in-service noise exposure or ringing of the ears at the time lacks probative value, and is outweighed by the July 2010 examiner's opinion to the contrary.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)(observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hearing loss is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


